Case 1:19-cv-01134-CG-N Document 9 Filed 11/05/20 Page 1 of 2           PageID #: 47




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

BILLIE RUTH GRAHAM,                        )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION 19-1134-CG-N
                                           )
McDONALD’S RESTAURANTS OF                  )
AL INC.,                                   )
                                           )
       Defendant.                          )

                                      ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendation of the Magistrate Judge (Doc. 7) made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala.

GenLR 72(a)(2), and dated April 1, 2020, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that the complaint of Plaintiff Billie Ruth

Graham, who is proceeding without counsel and in forma pauperis in this action, is

DISMISSED sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim on which relief may be granted, subject to Graham hereby being granted

leave to file an amended complaint no later than November 25, 2020.

      For her convenience, the Clerk of Court is DIRECTED to send Graham a

copy of the Court’s form complaint for employment discrimination actions along
Case 1:19-cv-01134-CG-N Document 9 Filed 11/05/20 Page 2 of 2          PageID #: 48




with this order. To the extent the form is not big enough for Graham to include all

allegations she believes necessary, Graham may attach additional pages.

      DONE and ORDERED this 5th day of November, 2020.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
